Citation Nr: 0938150	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability. 

2.  Entitlement to service connection for lumbar spine 
discogenic disease, to include as secondary to service-
connected scars from left buttock/hip injuries. 

3.  Entitlement to a compensable initial disability rating 
for scars, wounds left buttock/hip. 

4.  Entitlement to an increased rating for hearing loss. 

5.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1951 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2006, the 
Veteran appeared at a hearing at the RO before the 
undersigned. 

In a September 2007 decision, the Board denied the Veteran's 
service connection claim for lumbar spine discogenic disease, 
to include as secondary to service-connected scars from left 
buttock/hip injuries, and a compensable initial disability 
rating for scars, wounds left buttock/hip.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2008 
Memorandum Decision, the Court vacated the September 2007 
Board decision, and remanded the case to the Board for 
further proceedings consistent with its decision.  In January 
2009, the Court entered Judgment in the case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

VA afforded the Veteran an examination for his claims for 
service connection for lumbar spine discogenic disease, to 
include as secondary to service-connected scars from left 
buttock/hip injuries and a compensable initial disability 
rating for scars, wounds left buttock/hip in December 2002.  
However, that examination was inadequate.  

As to the service connection claim for lumbar spine 
discogenic disease, the examiner did not review the claims 
file and did not provide a rationale for the conclusion 
reached.  He indicated that he was not able to determine 
whether the Veteran's spine disability was the result of his 
service-connected shrapnel wound to the left buttock without 
resort to speculation.  On remand, the Veteran must be 
afforded another examination to determine the etiology of his 
current lumbar spine disability.  The examiner must review 
the claims folder and determine whether it is as likely as 
not that any current spine disability was caused by his 
military service or his service-connected shrapnel wound 
disability and provide detailed reasons for the conclusion 
reached.  If the examiner cannot make a determination as to 
the question posed, he or she must explain why he or she is 
unable to make that determination. 

As to the increased rating for scars, wounds left 
buttock/hip, the examiner did not review the claims folder 
and failed to take into account the Veteran's report of pain 
(the Veteran asserted pain in the buttock area on a level of 
7 out of a scale of 10 but the examiner noted on the 
examination report that there was no tenderness).  In this 
regard, the Veteran has also indicated in the record that he 
had pain at the site of the scar and he exceed the 
recommended dosage of over-the-counter-medication to control 
the pain.  On remand, the Veteran must be afforded an 
examination which accounts for his scar and muscle 
disability.  The examiner must review the claims folder and 
take into account the Veteran's reports of pain noted 
throughout the record.  

In an April 2007 rating decision, the RO increased the 
disability evaluation for bilateral hearing loss to 10 
percent disabling, effective February 23, 2007.  Review of 
the record shows that he filed a notice of disagreement with 
that rating decision in April 2007.  Subsequent to that 
rating decision, in a December 2008 rating decision, the RO 
increased the Veteran's disability evaluation to 20 percent 
disabling, effective June 20, 2008.  As this does not 
represent a full grant of benefits sought, the Veteran's 
appeal is still pending.  The RO has not issued the Veteran a 
statement of the case (SOC) that addresses his increased 
hearing loss issue; therefore, a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008); Manlincon v. 
West, 12 Vet. App. 238 (1999).

Likewise, in a December 2008 rating decision, the RO denied 
service connection for a left hip disability.  In January 
2009 correspondence, the Veteran disagreed with the decision 
denying service connection for a left hip disability.  The RO 
has not issued the Veteran SOC that addresses this issue; 
therefore, a remand is necessary to correct this procedural 
deficiency.   See Manlincon, supra.

As for the issue of PTSD, the Veteran perfected an appeal for 
an initial rating in excess of 30 percent by filing a VA Form 
9, substantive appeal, in October 2007.  On that form, the 
Veteran indicated that he desired a travel board hearing.  As 
such a hearing has not yet been conducted, the Veteran should 
be scheduled for a travel board hearing at the RO.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC shall schedule the Veteran for 
an appropriate VA examination to 
ascertain the extent, nature, and 
etiology of his asserted spine 
disability.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner 
in conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his or her 
report to reflect review of the claims 
file was undertaken.  All appropriate 
tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should determine whether 
it is as likely as not (50 percent 
probability or greater) that any 
current spine disability found on 
examination was caused by, or is 
aggravated by, the Veteran's active 
duty or his service-connected scars 
from left buttock/hip injuries.  If the 
scars from left buttock/hip injuries 
aggravate (i.e., permanently worsen) 
the spine disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  A complete rationale for 
any opinion expressed should be 
provided and the examiner should 
address any conflicting opinions of 
record.    

2.	The AMC should afford the Veteran an 
examination to determine the current 
level of severity of scars from left 
buttock/hip injuries.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that he or she has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating scars and muscle 
disabilities.  The examiner should 
specifically take into account the 
Veteran's statements as to pain in the 
buttock area (previously stated as a 7 
out of a scale of 10). 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims for service connection for 
lumbar spine discogenic disease, to 
include as secondary to service-
connected scars from left buttock/hip 
injuries and a compensable initial 
disability rating for scars, wounds 
left buttock/hip.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

4.	The RO should issue an SOC pertaining 
to the issues of service connection for 
a left hip disability and an increased 
rating for hearing loss.  The Veteran 
is hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal 
must be filed if appellate review by 
the Board is desired.  If, and only if, 
a timely substantive appeal is filed, 
should the case be returned to the 
Board for appellate review.

5.	Schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO 
for his PTSD increased rating claim.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



